DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/24/2021 has been entered. Claims 1-18 and 20-21 remain pending the application. 

Response to Arguments
Applicant's arguments filed on 1/10/2022 have been fully considered but they are moot.
Applicant argues on pages 7-11 that the previous rejection does not address the newly added limitations to the claims related the pivot lobe and the inner and outer segments. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Hinman et al. (US20130060239, hereafter Hinman) as well as newly cited portions of Aranyi et al. (US20140144970, hereafter Aranyi) to disclose these limitations in the claims. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-9, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US20100168519),Aranyi et al. (US20140144970, hereafter Aranyi), and Hinman et al. (US20130060239, hereafter Hinman).
Regarding claim 1, Matsuo discloses in Figures 7-8 an articulating bending neck for an imaging probe (Matsuo, Para 49; “an endoscope device 1 includes an electronic endoscope equipped with not shown image pickup means (hereinafter referred to an endoscope) 2”) comprising:
a plurality of pivotally connected links (Matsuo, bending pieces 21, 22)(Matsuo, Para 71; “The plural first bending pieces 21 are connected in series in the first bending portion 12a […] the plural bending pieces 22 are connected in series in the second bending portion 12b.”), the links being configured to articulate into a curved configuration (Matsuo, Para 141; “the first bending portion 12 a and the second bending portion 12 b have different curvature radii R1 and R2 at the insertion axes, respectively, the curvature of the bending portion 12 in the maximum bent state varies stepwise.”),
wherein a link and an adjoining link of the plurality of pivotally connected links are spaced from one another by a groove (Matsuo, gap between each link),
wherein the link and the adjoining link are configured to articulate into the curved configuration (Matsuo, Para 73; “Each end, that is, each distal end side of the bending pieces 21, 22 and the curvature regulation pieces 23, 24 is provided with a pair of pivotally supporting portions 40A so as to be rotatably connected to the adjacent piece”) (Matsuo, Figures 3-4 showing this configuration) (Matsuo, Para 83; “the angle defined by the lines formed by connecting the abutment portions Z (see FIG. 4) with the apex, that is, the common rotating axial center of the two second bending pieces 22 rotated to be in the abutment state is set to a predetermined angle”).
Matsuo does not clearly and explicitly disclose wherein the articulating bending neck is “for an ultrasound probe”. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Matsuo meets the claim at least because the articulating bending neck of Matsuo is at least physically capable of being used “for an ultrasound probe”.
Matsuo does not clearly and explicitly disclose wherein the plurality of pivotally connected links comprises an outer tubular segment and an inner tubular segment fitting within and in contact with the outer tubular segment around an outer perimeter of the inner tubular segment, wherein the link comprises a pivot lobe and the adjoining link is shaped to receive the pivot lobe, wherein the pivot lobe comprises an outer pivot lobe portion from the outer tubular segment and an inner pivot lobe portion from the inner tubular segment, wherein the groove extends through the outer tubular segment and the inner tubular segment such that: the groove defines the pivot lobe and shapes the adjoining link to receive the pivot lobe; and the outer pivot lobe portion and the inner pivot lobe portion are aligned with one another, and wherein articulation occurs without a pin or rivet joining the link and the adjoining link.
(Aranyi, Para 78; “As seen in FIG. 8, the flexible portion 202 includes a plurality of interlocking segments 206 each defining an opening 206 a therethrough.”)
wherein a link comprise a pivot lobe (ball joint 206c) and an adjoining link is shaped to receive the pivot lobe (socket, 206b) wherein a groove extends through the link such that the groove defines the pivot lobe and shapes the adjoining link to receive the pivot lobe (Aranyi, Para 78; “The shaft 119 is disposed within the openings 206 a as shown in FIG. 8. Each of the interlocking segments 206 includes a socket 206 b at its proximal end and a ball joint 206 c at its distal end. The ball join 206 c of one segment 206 is configured and dimensioned to interface with the socket 206 b of the distal neighboring segment 206”), and
wherein articulation occurs without a pin or rivet joining the link and the adjoining link (Aranyi, Figure 8, showing no pins or rivets in the ball and socket connection point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo wherein the link comprises a pivot lobe and the adjoining link is shaped to receive the pivot lobe, wherein the groove extends through the pivot lobe such that: the groove defines the pivot lobe and shapes the adjoining link to receive the pivot lobe; and wherein articulation occurs without a pin or rivet joining the link and the adjoining link in order to allow the segments to articulate in any desired direction as needed as taught by Aranyi (Aranyi, Para 79).

In an analogous articulating mechanism for a surgical device field of endeavor Hinman discloses in Figures 12-13 wherein a plurality of pivotally connected links (Hinman, Para 66; “As shown in FIG. 12, flexible segment 500 includes two flexible hinges 506 and 508 that connect links 502 and 504”) comprise an outer tubular segment (outer cover) and an inner tubular segment (inner core) fitting within and in contact with the outer tubular segment around an outer perimeter of the inner tubular segment (Hinman, Para 66; “flexible segment 500 is formed of two components, inner core 520 and outer cover 540 [...] such that when the inner core and outer cover are assembled together, the respective link sections and flexible hinge sections of the inner core and outer cover are in alignment with each other to form the links and flexible hinges of the formed flexible segment 500”) (Figures 12-13 showing this arrangement), and
wherein a groove extends through the outer tubular segment and the inner tubular segment such that the outer pivot lobe portion and the inner pivot lobe portion are aligned with one another (Hinman, Para 66; “when the inner core and outer cover are assembled together, the respective link sections and flexible hinge sections of the inner core and outer cover are in alignment with each other to form the links and flexible hinges of the formed flexible segment 500”) (Figures 12-13 showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Aranyi above wherein the plurality of pivotally connected links comprises an outer tubular segment and an inner tubular segment fitting within and in contact with the outer tubular segment around an outer perimeter of the inner tubular segment, and wherein the groove extends through the outer tubular segment and the inner tubular segment such that the outer pivot lobe portion and the inner pivot lobe portion are aligned with one another in order to make manufacturing of the links simpler and more economical as taught by Hinman (Hinman, Para 67).
Matsuo as modified by Aranyi and Hinman above is interpreted as disclosing wherein the pivot lobe comprises an outer pivot lobe portion from the outer tubular segment and an inner pivot lobe portion from the inner tubular segment because Matsuo is modified by Aranyi to have a pivot lobe and Matsuo is modified by Hinman such that all the links, including the pivoting mechanisms, include an inner and outer portion (See Hinman, Figures 12-13, Hinman, Para 66; “flexible hinge sections 526 (shown as being part of the inner core in Figure 13) and 546 (shown as being part of the outer cover in Figure 13) form flexible hinge 506,”).

Regarding claim 4, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 1 as discussed above.
Matsuo as modified by Aranyi and Hinman above further discloses a plurality of pivot axes extending through the links, about which the links may pivot (Matsuo, Para 76; “bending pieces 21, 22 [...] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”),
wherein a first section of the articulating bending neck (Matsuo, first bending portion 12 a)(Matsuo, Para 82; “pivot members 42 are provided at a predetermined distance L1 in the longitudinal direction of the first bending portion 12 a”) has relatively closely spaced pivot axes  and a second section of the articulating bending neck (Matsuo, second bending portion 12 b) (Matsuo, Para 101; “pivot members 42 are apart from each other by a predetermined distance L2 with respect to the longitudinal direction of the second bending portion 12 b”) has relatively more widely spaced pivot axes (Matsuo, Para 124; “the length between the axes of the pivot members 42 such as L1 to L4 from the first bending portion 12a to the second curvature transition portion 13 b may further be fractionized, respectively to become larger stepwise”).

Regarding claim 5, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 4 as discussed above.
Matsuo as modified by Aranyi and Hinman above further discloses wherein the first section has a relatively smaller radius of maximum curvature and the second (Matsuo, Para 122; “the curvature radius in the maximum bent state is varied to be larger consecutively in four stages, that is, from the first and the second bending portions 12 a, 12 b”) (Matsuo, Figure 11; showing different curvature radius for different sections).

Regarding claim 6, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 4 as discussed above.
The first embodiment of Matsuo above does not clearly and explicitly disclose wherein the links of the first section exhibit a smaller moment than the links of the second section.
However, a second embodiment of Matsuo discloses wherein the links of the first section exhibit a smaller moment than the links of the second section (Matsuo, Figures 31-32; showing the rigidity decrease as the curvature radius decreases)(Matsuo, Para 191; “the flexural rigidity of the bending portion 12 gradually increases from the distal end side to the proximal end side”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Aranyi and Hinman above wherein the links of the first section exhibit a smaller moment than the links of the second section in order to allow the bending portions to bend along the cavity they are in while the force transmission portion pushes further into the cavity as taught by Matsuo (Matsuo, Para 201).

Regarding claim 7, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 4 as discussed above.
Matsuo as modified by Aranyi and Hinman above further discloses wherein each link further comprises pivot lobes (Matsuo, pivot member 42) located on opposite sides of the link which connect the link to an adjoining link (Matsuo, Figure 7 showing this arrangement),
wherein a pivot axis of the plurality of pivot axes extends through the pivot lobes of each link (Matsuo, Para 76; “bending pieces 21, 22 [...] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”).

Regarding claim 8, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 1 as discussed above.
Matsuo as modified by Aranyi and Hinman above further discloses a sheath (Matsuo, outer coat 31)(Matsuo, Para 67; “The plural bending pieces […] covered with an outer coat 31”) enclosing the pivotally connected links, wherein the sheath exhibits regions of different durometers along its length (Matsuo, Para 69; “the flexural rigidity of the portion of the outer coat 31 that covers the curvature transition portion 13 may be set lower than that of the, portion of the outer coat 31 that covers the bending portion 12”).

Regarding claim 9, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 8 as discussed above.
(Matsuo, Para 69; “The thickness of the portion of the outer coat 31 which covers the bending portion 12 may be larger than that of the portion of the outer coat 31 which covers the curvature transition portion 13 […] the flexural rigidity of the portion of the outer coat 31 that covers the curvature transition portion 13 may be set lower than that of the, portion of the outer coat 31 that covers the bending portion 12”).

Regarding claim 17, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 7 as discussed above.
Matsuo as modified by Aranyi and Hinman above further discloses wherein the pivot lobes of each link are machined portions of the link (Matsuo, Para 76; “bending pieces 21, 22 [...] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”, fitting into a machined portion of the adjoining link (Matsuo, pivot member 42) (Matsuo, Figure 7 showing this arrangement).
Claim 17 is considered to be a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [citations omitted] See MPEP 2113.

Regarding claim 18, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 7 as discussed above.
Matsuo as modified by Aranyi and Hinman above further discloses wherein the link and the adjoining link comprise a linear edge (Matsuo, abutment portions Z) such that the groove corresponds to a first articulation angle between the link and the adjoining link (Matsuo, Para 83; “When the insertion axis of the second bending portion 12 b is in the linear state, the angle defined by the lines formed by connecting the abutment portions Z (see FIG. 4) with the apex, that is, the common rotating axial center of the two second bending pieces 22 rotated to be in the abutment state is set to a predetermined angle θ2.”).

Regarding claim 21, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 1 as discussed above.
Matsuo as modified by Aranyi and Hinman above further discloses wherein the curved configuration comprises different radii of curvature along the articulating bending neck (Matsuo, Para 141; “the first bending portion 12 a and the second bending portion 12 b have different curvature radii R1 and R2 at the insertion axes, respectively, the curvature of the bending portion 12 in the maximum bent state varies stepwise.”) and wherein the link and the adjoining link are configured to articulate into the curved configuration through rotation relative to one another on either (Matsuo, Para 73; “Each end, that is, each distal end side of the bending pieces 21, 22 and the curvature regulation pieces 23, 24 is provided with a pair of pivotally supporting portions 40A so as to be rotatably connected to the adjacent piece”) (Matsuo, Figures 3-4 showing this configuration) (Matsuo, Para 83; “the angle defined by the lines formed by connecting the abutment portions Z (see FIG. 4) with the apex, that is, the common rotating axial center of the two second bending pieces 22 rotated to be in the abutment state is set to a predetermined angle”).

Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Aranyi, and Hinman as applied to claim 1 above, and in further view of Harhen (US20070239022). 
Regarding claim 2, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 1 as discussed above.
Matsuo as modified by Aranyi and Hinman above does not disclose a rigid member extending into a section of the articulating bending neck, wherein a deflection point for curvature of the section of the articulating bending neck is determined by the position of the rigid member.
In an analogous endoscopic imaging field of endeavor Harhen discloses a rigid member (Harhen, spring plate 66) extending into a section of an articulating bending neck (Harhen, Para 45; “spring plate 66 a is slidably disposed within the channel 65 extending through the vertebrae 50”),
(Harhen, Para 44; “spring plates 66 are also preferably formed to naturally retain a longitudinally straight form, and with a stiffness that provides a resistance to bending forces”) (Harhen, Para 46; “the radial-directed movement of the bending section 125 is resisted by one or more of the spring plates 66”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Aranyi and Hinman above to include a rigid member extending into a section of the articulating bending neck, wherein a deflection point for curvature of the section of the articulating bending neck is determined by the position of the rigid member in order to allow for the a user to vary the flexibility of the bending sections by sliding the rigid member along the length of the device as needed, which allows the probe to fit in a wide variety of anatomies as taught by Harhen (Harhen, Para 48).

Regarding claim 3, Matsuo as modified by Aranyi, Hinman, and Harhen above discloses all of the elements of claim 2 as discussed above.
Matsuo does not disclose wherein the rigid member further comprises a tube extending into the section of the articulating bending neck, wherein the links of the section of the articulating bend neck into which the tube extends are rendered inarticulable in a straight section.
However, Harhen further discloses wherein the rigid (Harhen, spring plate 66) member further comprises a tube (Harhen, Para 47; “stiffening members (e.g., one or more metal or plastic rods or bars) may be used in place of the illustrated spring plates”) extending into a section of the articulating bend neck (Harhen, Para 45; “spring plate 66 a is slidably disposed within the channel 65 extending through the vertebrae 50”),
wherein the links of the section of the articulating bend neck into which the tube extends are rendered inarticulable in a straight section (Harhen, Para 44; “spring plates 66 are also preferably formed to naturally retain a longitudinally straight form, and with a stiffness that provides a resistance to bending forces”) (Harhen, Para 46; “the radial-directed movement of the bending section 125 is resisted by one or more of the spring plates 66”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Aranyi, Hinman, and Harhen above wherein the rigid member further comprises a tube extending into the section of the articulating bending neck, wherein the links of the section of the articulating bend neck into which the tube extends are rendered inarticulable in a straight section in order to allow for the a user to vary the flexibility of the bending section which allows the probe to fit in a wide variety of anatomies as taught by Harhen (Harhen, Para 48).

Regarding claim 16, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 1 as discussed above.

In an analogous endoscopic imaging field of endeavor Harhen discloses wherein a plurality of pivotally connected links of an adaptive bending section are sized and shaped for insertion into an esophagus for trans-esophageal echocardiography (Harhen, Para 21; “The first probe 10 and second probe 10′ each include a flexible shaft 12, which is preferably stiff enough yet flexible enough to permit the operator to position the distal ends 16 of the first probe 10 or second probe 10′ into the relevant anatomical structures (e.g., the esophagus)”) (Harhen, Title; “Transesophageal Ultrasound Probe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Aranyi and Hinman above wherein the plurality of pivotally connected links are sized and shaped for insertion into an esophagus for trans-esophageal echocardiography in order to provide images of the heart for diagnostic and/or monitoring purposes as taught by Harhen (Harhen, Para 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Aranyi, and Hinman as applied to claim 1, and in further view of Belson et al (US20150320295, hereafter Belson). 
Regarding claim 10, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 1 as discussed above.
(Matsuo, outer coat 31) enclosing the pivotally connected links (Matsuo, Para 67; “The plural bending pieces […] covered with an outer coat 31”), and
wherein a first section of the articulating bending neck (Matsuo, first bending portion 12 a)(Matsuo, Para 82; “pivot members 42 are provided at a predetermined distance L1 in the longitudinal direction of the first bending portion 12 a”) has relatively closely spaced pivot axes  and a second section of the articulating bending neck (Matsuo, second bending portion 12 b) (Matsuo, Para 101; “pivot members 42 are apart from each other by a predetermined distance L2 with respect to the longitudinal direction of the second bending portion 12 b”) has relatively more widely spaced pivot axes (Matsuo, Para 124; “the length between the axes of the pivot members 42 such as L1 to L4 from the first bending portion 12a to the second curvature transition portion 13 b may further be fractionized, respectively to become larger stepwise”).
Matsuo as modified by Aranyi and Hinman above does not clearly and explicitly disclose wherein the sheath exhibits points of attachment to the links along its length, wherein the points of attachment are more closely spaced along one section of the sheath than they are along another section of the sheath.
In an analogous articulated endoscope field of endeavor Belson discloses a sheath (Belson electro-polymeric material) enclosing pivotally connected links, (Belson, Para 109; “a continuous band of electro-polymeric material […] placed around the periphery of a segment […] made to be longer in length so that it extends over several, i.e., over at least two, hinges or universal joints”) wherein (Belson, Para 109; “The electro-polymeric material may be fixed to the hinged or jointed structure at or near the midpoint of rigid sections between the hinges”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Aranyi and Hinman above wherein the sheath exhibits points of attachment to the links along its length in order to allow the sheath to impart force on the links and optionally allow the sheath to be unattached as taught by Belson (Belson, Para 109).
Belson connects the sheath to the midpoints of the links and the links have different lengths in different sections Matsuo. Therefore, connecting the sheath to the midpoints of the links in Matsuo would result in the points of attachment being more closely spaced along one section of the sheath than they are along another section of the sheath. Therefore, Matsuo as modified by Belson above is interpreted as disclosing this limitation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Aranyi, and Hinman as applied to claim 1, and in further view of Wollschlager et al (US5105819, hereafter Wollschlager). 
Regarding claim 11, Matsuo as modified by Aranyi and Hinman above discloses all of the elements of claim 1 as discussed above.
Matsuo as modified by Aranyi and Hinman above further discloses a first control cable (Matsuo, bending operation wire 32), extending through the links and anchored to a distal end of a first section of links which, when pulled, causes the section of links to (Matsuo, Para 90; “Four bending operation wires 32 (angle wires) are inserted into the insertion portion 6 such that the first bending portion 12 a and the second bending portion 12 b of the bending portion 12 are pulled and loosened to be bent from the distal end side.”); and
a second control cable (Matsuo, bending operation wire 32), extending through the links and anchored to the distal end of the first section of links across the neck from the first control cable (Matsuo, Para 90; “Four bending operation wires 32 (angle wires) are inserted into the insertion portion 6 such that the first bending portion 12 a and the second bending portion 12 b of the bending portion 12 are pulled and loosened to be bent from the distal end side.”).
Matsuo as modified by Aranyi and Hinman above does not disclose wherein when both control cables are pulled the section of links is locked in a straight configuration.
In an analogous ultrasound endoscope field of endeavor Wollschlager discloses two control cables anchored to a section of links in an endoscope device, wherein when both control cables are pulled the section of links is locked in a straight configuration (Wollschlager, Col 4, lines 60-68; “a pulling force to be exerted on the tension wire 17 and thus, simultaneously, on both of its sections that run through the side walls 19 and 20, […] by pulling back on the reversing part 22 and tightening the tension wire 17, the distal end section 9 can be changed from a curved into a straight position and fixed in place”).
The use of the techniques of using both cables to lock a section of links into a straight configuration taught by Wollschlager in the invention of an endoscopic device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Aranyi and Hinman above wherein when both control cables are pulled the section of links is locked in a straight configuration in order to allow for the endoscope to become more rigid as needed to allow for precise images of the patient as taught by Wollschlager (Wollschlager, Col 1, lines 59-64).

Claims 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Aranyi, Hinman, and Wollschlager as applied to claim 11 above, and in further view of Alvarez et al (US20160151122, hereafter Alvarez). 
Regarding claim 12, Matsuo as modified by Aranyi, Hinman, and Wollschlager above discloses all of the elements of claim 11 as discussed above.
Matsuo as modified by Aranyi, Hinman, and Wollschlager above further discloses a third control cable (Matsuo, bending operation wire 32) extending through the links and anchored to the distal end of a section of links (Matsuo, Para 90; “Four bending operation wires 32 (angle wires) are inserted into the insertion portion 6 such that the first bending portion 12 a and the second bending portion 12 b of the bending portion 12 are pulled and loosened to be bent from the distal end side.”); and
(Matsuo, bending operation wire 32) extending through the links and anchored to the distal end of the section of links across the neck from the third control cable (Matsuo, Para 90; “Four bending operation wires 32 (angle wires) are inserted into the insertion portion 6 such that the first bending portion 12 a and the second bending portion 12 b of the bending portion 12 are pulled and loosened to be bent from the distal end side.”).
Matsuo as modified by Aranyi, Hinman, and Wollschlager above does not disclose wherein the third and fourth control cable are anchored to a second section of links and wherein the articulation of the first and second sections are separately controlled.
In an analogous steerable elongate medical device field of endeavor Alvarez discloses wherein a plurality of controls wires are coupled to different portions of an elongate body (Alvarez, Para 9; “The elongate instrument further includes a plurality of pull wires […] distal portions of the pull wires […] coupled to different distal locations or portions of the elongate body and proximal portions of the pull wires may be operatively coupled to a control unit. […] control unit […] configured to operate the pull wires for applying forces to articulate or steer the different distal locations or portions of the elongate body.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Aranyi, Hinman, and Wollschlager above wherein the third and fourth control cable are anchored to a second section of links and wherein the articulation of the first and second sections are (Wollschlager, Para 4).
In Alvarez a pull wire is used to control articulation of a section of the instrument independently. Matsuo as modified by Aranyi, Hinman, and Wollschlager above uses plurality of pull wires to control articulation of the instrument. Therefore, an analogous modification would be to couple a plurality of pull wires to a different sections of the instrument in order to control articulation of each section independently as disclosed in Alvarez.

Regarding claim 13, Matsuo as modified by Aranyi, Hinman, Wollschlager, and Alvarez above discloses all of the elements of claim 12 as discussed above.
Matsuo as modified by Aranyi, Hinman, Wollschlager, and Alvarez above further discloses wherein each link further comprises pivot lobes link (Matsuo, pivot member 42) (Matsuo, Para 76; “bending pieces 21, 22 [...] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”) located on opposite sides of the link which connect the link to an adjoining (Matsuo, Amended Figure 7 and Figure 3 showing this arrangement),

    PNG
    media_image1.png
    335
    452
    media_image1.png
    Greyscale

wherein the pivot lobes of each link of a section are aligned in rows on opposite sides of a section (Matsuo, Amended Figure 7 and Figure 3 showing this arrangement); and
wherein the rows of pivot lobes of the first section are aligned with the rows of pivot lobes of the second section (Matsuo, Amended Figure 7 and Figure 3 showing this arrangement).

Regarding claim 14, Matsuo as modified by Aranyi, Hinman, Wollschlager, and Alvarez above discloses all of the elements of claim 12 as discussed above.
Matsuo as modified by Aranyi, Wollschlager, and Alvarez above further discloses wherein each link further comprises pivot lobes (Matsuo, pivot member 42) (Matsuo, Para 76; “bending pieces 21, 22 [...] are connected such that one end side is rotatable in two directions around the axis of the pivot member 42 of the pivotally supporting portion 40A”) located on opposite sides of the link which connect the link to an adjoining link (Matsuo, Figure 7 and amended Figure 3 showing this arrangement),
(Matsuo, Figure 7 and amended Figure 3 showing this arrangement); and
wherein the rows of pivot lobes of the first section are located 90° around the circumference of the articulating bending neck from the rows of pivot lobes of the second section (Matsuo, Figure 7 and amended Figure 3 showing this arrangement).

    PNG
    media_image2.png
    310
    621
    media_image2.png
    Greyscale

Regarding claim 15, Matsuo as modified by Aranyi, Hinman, Wollschlager, and Alvarez above discloses all of the elements of claim 14 as discussed above.
Matsuo as modified by Aranyi, Hinman, Wollschlager, and Alvarez above discloses connecting a plurality of control cables to different sections of the instrument as described in the rejection of claim 12 above.
Matsuo as modified by Aranyi, Hinman, Wollschlager, and Alvarez above further discloses wherein the points at which the third and fourth control cables are anchored to the distal end of the second section are located 90° around the circumference of the (Matsuo, Figure 5; showing the control cables 32 at four corners of the tube).
Since Matsuo as modified by Aranyi, Hinman, Wollschlager, and Alvarez above has control cables on all four corners of the device, there is necessarily a set of control cables located 90 degrees relative to another set of control cables.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Aranyi, as applied to claim 1 above, and in further view of Yeung et al. (US6364828, hereafter Yeung).
Matsuo as modified by Aranyi and Hinman above does not disclose clearly and explicitly disclose wherein each of the inner tubular segment and the outer tubular segment comprise a metal.
In an analogous bendable inserted surgical device field of endeavor Yeung discloses wherein an inserted bending portion of a surgical device (Yeung, Col 6, lines 4-6; “An articulating neck 10a with a single axis has the Swivel tabs 32 of parts 12 and the corresponding Swivel sockets 34 of parts 12 in alignment as shown in FIG. 7.”) comprises inner tubular segments and outer tubular segments (Yeung, Col 6, lines 24-28; “FIG. 6 shows one side of two adjacent parts 12 pivotally joined together. A Swivel tab 32 is shown Seated in place to move pivotally around pivot axis A in a Swivel Socket 34. As can be seen, the rounded end 36 of the Spring connector 14 is seated in the channel 40.”) comprised of metal (Yeung, Col 4, lines 59-60; “The parts or sleeves 12 are made of electrically conductive material, Such as metal,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo as modified by Aranyi and Hinman above wherein each of the inner tubular segment and the outer tubular segment comprise a metal in order to ensure the device is flexible and provide RFI shielding as needed for device associated with the neck as needed as taught by Yeung (Yeung, Col 4, lines 22-36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMELIE R DAVIS/Primary Examiner, Art Unit 3793